Title: From George Washington to Zebulon Butler, 19 April 1781
From: Washington, George
To: Butler, Zebulon


                        
                            Sir
                            Head Quarters New Windsor April 19th 1781
                        
                        Upon the receipt of this, you will instantly set out for the Army, and join your
                            Regt as expeditiously as possible—This Order you will consider as explicit and peremptory—and not to be dispensed with, on
                            any pretext whatever—No permission, for further absence can be of any avail, from any authority inferior to that of
                            Congress.
                        It is represented to me that there are some few of the Inhabitants of Wyoming belonging to the Continental
                            service now at home, the circumstances of whose families are very peculiarly distressing, those under this predicament,
                            may remain until the pleasure of Congress is known, but the remainder must be forwarded to the Army, without delay—And you
                            will be pleased to report to me upon Your arrival the number & circumstances of all these Men. I am Sir—Your Most
                            Obed. Servt.

                    